FILED
                            NOT FOR PUBLICATION                             MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL IOANE,                                   No. 09-70708

               Petitioner - Appellant,           Tax Ct. No. 19292-07L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Michael Ioane appeals pro se from the tax court’s order dismissing his

petition contesting the Commissioner of Internal Revenue’s Notice of

Determination concerning income tax liabilities for tax years 1998 through 2002.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo. Suter v.

Goedert, 504 F.3d 982, 985 (9th Cir. 2007). We affirm.

      The tax court properly dismissed Ioane’s petition on the ground of mootness,

because there was “‘no effective relief remaining for [the] court to provide’” after

the Internal Revenue Service rescinded the notice of intent to levy and withdrew

the tax liens. Id. at 986 (citation omitted).

      Ioane’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                  09-70708